Citation Nr: 0111895
Decision Date: 04/24/01	Archive Date: 05/21/01

DOCKET NO. 97-32 112A              DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Newark, New Jersey

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death, to include death due to exposure to herbicides.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARINGS ON APPEAL

Appellant and SP

ATTORNEY FOR THE BOARD 

John M. Clarkson, III, Counsel 

INTRODUCTION

The veteran had active service from November 1965 to November 1968.
He died in December 1990, and the appellant is the veteran's widow.
In September 1994, the RO denied service connection for the cause
of the veteran's death. The appellant did not file a timely appeal
from the decision and that decision became final. This appeal
arises from a December 1996 rating decision by the RO, which
determined that new and material evidence had not been submitted to
reopen the claim of service connection for the cause of the
veteran's death. The appellant testified at an RO hearing in
February 1998 and at an April 1999 hearing at the RO before the
undersigned Member of the Board of Veterans' Appeals (Board).
Transcripts of both hearings are of record. In a September 1999
decision, the Board determined, among other things, that new and
material evidence had been submitted to reopen the claim of
entitlement to service connection for the cause of the veteran's
death. The Board remanded the claim of entitlement to service
connection for the cause of the veteran's death to the RO for
additional development. Subsequent to the remand, the RO continued
denial of service connection for the cause of the veteran's death,
and the claim is now presented for appellate review. Given the
foregoing and the contention of the appellant that the veteran's
death was due to exposure to herbicides, the issue is characterized
as shown on the title page.

2 -

FINDINGS OF FACT

1. The veteran died of pancreatic cancer in December 1990.

2. It is reasonably possible that the veteran was exposed to
herbicides during service.

3. The preponderance of the evidence establishes that the veteran's
exposure to herbicides in service caused his fatal pancreatic
cancer.

CONCLUSIONS OF LAW

1. Pancreatic cancer was incurred during wartime service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303(d) (2000).

2. Pancreatic cancer caused the veteran's death. 38 U.S.C.A. 1310
(West 1991); 38 C.F.R. 3.312 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records do not show any complaint,
diagnosis or treatment of pancreatic cancer. The veteran's Form DD-
214 ("Armed Forces of the United States Report of Transfer or
Discharge") indicated that his military occupational specialty
(MOS) was 32F20. The MOS was not further identified.

3 -

His awards and decorations included the Vietnam Campaign Medal and
Vietnam Service Medal.

The veteran's death certificate shows that he died on December [redacted],
1990. The immediate cause of death was listed as pancreatic cancer,
and no other cause of death was listed. Kenneth Nahum, D.O., was
the physician certifying the cause of death. The veteran died at
Kimball Medical Center, Lakewood, New Jersey (Kimball Medical
Center). No autopsy was performed.

In August 1994, the appellant submitted a claim of service
connection for the cause of the veteran's death. She also submitted
an August 1991 letter from Dr. Nahum, stating that the veteran
served in Vietnam, that he was exposed to the herbicide Agent
Orange, and that it was possible that this herbicide exposure was
the etiology of his pancreatic carcinoma.

In September 1994, the RO denied service connection for the cause
of the veteran's death; noting that service medical records were
negative for pancreatic cancer and pancreatic cancer was not a
disease which the Secretary of VA has associated with exposure to
herbicide agents.

Following the September 1994 RO rating decision, articles from VA's
"Newslink" publication, dated in October and November 1993, were
added to the claims folder. The articles generally described
developments associated with disability claims resulting from Agent
Orange exposure, including the addition of liver disorders to the
list of those diseases which VA had determined merited disability
compensation in the event of a veteran's exposure to Agent Orange.

The appellant also submitted a copy of an undated "Agent Orange
Claim Form" completed by the veteran. In the claim form, the
veteran indicated that he served in Vietnam from January 1968 to
November 1968, and he was frequently in areas in

4 -

which Agent Orange was sprayed. An October 1991 letter from the
Agent Orange Administration informing the appellant of her
eligibility for participation in the Agent Orange Payment Program
as the survivor of a deceased veteran and advising her that she
would be receiving a survivor benefit payment was also added to the
claims folder.

A portion of the veteran's military administrative records was also
submitted. The record shows that the veteran participated in
Vietnam Counter Offensive Phase III and the Tet Counter Offensive.

In a December 1996 letter, Dr. Nahum indicated that the veteran was
a former patient who, at a very young age, developed pancreatic
carcinoma. Dr. Nahum asserted that the veteran was exposed to Agent
Orange, that cancer spread to his liver, and that he was undergoing
treatment for metastatic liver cancer at the time of his death. In
a March 1997 letter, Dr. Nahum repeated his previous assertions
that the veteran was exposed to Agent Orange and that cancer spread
to his liver. Dr. Nahum opined that liver cancer caused the
veteran's death.

In a VA Form 9 submitted in October 1997, the appellant asserted
that the veteran also had cancer of the liver and that this
disease, along with pancreatic cancer, caused his death. She added
that she had received a benefit payment from the Agent Orange
Administration in 1991.

At a hearing in February 1998 before a hearing officer at the RO,
the appellant testified that, pancreatic and liver cancer were
diagnosed approximately ten weeks prior to the veteran's death. She
indicated that Dr. Nahum expressed his belief to her that the
veteran had been exposed to Agent Orange in Vietnam and his death
was related to his exposure to Agent Orange. She explained that the
veteran worked in computer-related businesses after service, but he
was never exposed to any chemicals. While in service, he had
communications training. In Vietnam, he

5 -

was in charge of the Saigon Switching Network, arranging calls
between the President and the commanding general.

In a hearing before the undersigned Member of the Board at the RO
in April 1999, the appellant testified that the veteran's medical
records showed that he was being treated for both liver and
pancreatic cancer during his final illness. She added that no one
in the veteran's family had had cancer.

Articles and materials related to health care issues associated
with Vietnam veterans generally and forwarded to Dr. Nahum from the
Jersey Shore Medical Center Health Sciences Library were thereafter
associated with the claims folder. The articles include material
generated by VA, the National Academy of Sciences, and the Internet
site of Vietnam Veterans of Florida, Inc.

In a May 1999 letter, Dr. Nahum indicated that the veteran had been
a 45-year-old patient with a diagnosis of metastatic pancreatic
carcinoma. Dr. Nahum opined that the veteran's malignancy was
associated with his exposure to Agent Orange, and added that he had
treated other young men who also served in Vietnam, who were
exposed to Agent Orange, and subsequently developed pancreatic
carcinoma. He further opined that exposure to Agent Orange caused
the veteran's cancer and resulted in his demise.

Given the foregoing evidence, in its September 1999 decision, the
Board concluded that new and material evidence had been submitted
to reopen the claim of entitlement to service connection for the
cause of the veteran's death. In the remand portion of the
decision, the Board directed that the RO contact the National
Personnel Records Center (NPRC), obtain the veteran's service
personnel records, and fully identify his MOS. The RO was also
instructed to contact Kimball Medical Center, and obtain the
veteran's terminal hospital clinical records. Thereafter, in the
event it could be established by the evidence of record that the

6 -

veteran was exposed to herbicides in Vietnam, the RO was to arrange
for the claims folder to be reviewed by an oncologist to obtain a
medical opinion as to whether it is at least as likely as not that
the veteran's fatal pancreatic cancer was causally linked to his
exposure to herbicides during service in Vietnam.

In response to the remand, the veteran's military personnel records
were associated with the claims folder. These records showed, among
other things, that the veteran was assigned to a signal battalion
at Nha Trang, Vietnam, in February 1968, and that he was
subsequently en route to a, signal battalion in Phu Lam, Vietnam.
The records also showed that he received security briefings for
cryptographic access, and that his duties involved repairing
equipment. Further identification of the veteran's MOS was not
obtained.

The veteran's terminal hospital clinical records were obtained from
Kimball Medical Center. These records, dated from October 1990 to
December 1990, reflect diagnosis and treatment of the veteran for
metastatic pancreatic carcinoma. A hospital discharge summary,
dated in November 1990, includes a diagnosis of liver metastasis.

A medical opinion was obtained from a VA physician at the VA
Medical Center in East Orange, New Jersey (East Orange VAMC). In a
written statement, dated in June 2000, the physician indicated that
needle biopsy demonstrated adenocarcinoma, and a computer
tomography scan of the veteran's abdomen showed a mass in the
pancreas and multiple liver nodules. The physician opined that the
primary site of the carcinoma was the veteran's pancreas, with
liver involvement metastasizing from the primary carcinoma. The
physician -stated that there was no published data showing a
correlation between exposure to Agent Orange and an increased risk
of developing gastrointestinal malignancies. The physician further
indicated that there was some data to support the view that there
is a generally increased risk of malignancies with exposure to
dioxins.

7 -

Analysis

As an initial matter, the Board notes that, at the time of the
prior remand, the case was considered on its merits. In that
regard, the Board further observes that, Congress has enacted and
the President has signed into law the Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA). The
provisions of the VCAA have been considered in the adjudication of
the appellant's claim herein.

In September 1999, when the Board initially reviewed this claim, it
was clear that the veteran had died of pancreatic cancer. Terminal
hospital clinical records associated with the claims folder since
September 1999 show that carcinoma of the pancreas with liver
metastases was initially diagnosed in October 1990. The appellant
appears to be contending that the veteran died of liver cancer, as
well as pancreatic cancer based on a belief that liver cancer is a
disease which carries a regulatory presumption of exposure to Agent
Orange. However, even if it is conceded that he died of pancreatic
cancer and liver cancer, pancreatic cancer and hepatobiliary
cancers (e.g., liver cancer) are not diseases for which VA
regulations authorize a presumption of exposure to herbicides. See
38 C.F.R. 3.307(a)(6) and 3.309(e) (2000). However, service
connection may be established by medical evidence demonstrating
that the disease was incurred during service or is otherwise
related to service. See Combee v. Brown, 34 F.3d 1039 (Fed.Cir.
1994).

In this case, the evidence shows that the veteran served in
Vietnam. In the September 1999 remand, the Board requested
information clarifying the veteran's MOS so that, under the
particular facts of this case, it could be determined whether he
was exposed to Agent Orange as required by the precedent of the
United States Court of Appeals for Veterans Claims (Court) in
McCartt v. West, 12 Vet. App. 164 (1999). (In McCartt, the Court
held that, neither the statutory nor the regulatory

presumptions of exposure to herbicides will satisfy the requirement
of incurrence of a disease during service where the veteran has not
developed a disease enumerated in the applicable statute or
regulation. Id. at 168.) Here, the evidence of record shows that
the veteran was assigned to signal corps units in Vietnam, he
worked in communications, and his duties involved repairing
equipment. Therefore, the Board concludes that it is at least as
likely as not that the veteran's duties involved working outdoors,
and there is a reasonable possibility that he was exposed to Agent
Orange during service.

Turning to the medical evidence of record, there is an equivocal
opinion from a VA physician at the East Orange VAMC and several
letters from Dr. Nahum. The VA physician indicated that there was
no medical evidence equating an increase in gastrointestinal
malignancies to herbicide exposure and, at the same time, the
physician stated that some data suggested a generally increased
risk of malignancies as a result of exposure to dioxins. The Board
observes that Agent Orange is a dioxin. By contrast, Dr. Nahum has
opined in several letters that, the veteran's fatal pancreatic
cancer was caused by his exposure to Agent Orange in Vietnam. As
the Board observed in September 1999, in a March 1997 letter, Dr.
Nahum opined that the veteran was exposed to Agent Orange, that
cancer spread to his liver, and that liver cancer ultimately caused
his death. And, in a May 1999 letter Dr. Nahum expressed his belief
that the veteran's exposure to Agent Orange caused the cancer which
resulted in his demise. As the preponderance of the evidence favors
the appellant's claim, a proper basis is afforded for granting
service connection for the cause of the veteran's death.

9 -

ORDER 

Entitlement to service connection for the cause of the veteran's
death is granted.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

10 -



